            Case 1:14-cr-00283-LY Document 66 Filed 04/07/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §                         1:14-CR-283-LY-1
                                                §
MIGUEL REYNA                                    §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE LEE YEAKEL
    UNITED STATES DISTRICT JUDGE

     Before the Court is the petition of the United States Probation Office recommending that the

Court revoke Defendant’s term of supervised release. The Magistrate Court submits this Report

and Recommendation to the District Court, pursuant to 28 U.S.C. § 636(b), 18 U.S.C. § 3401(i),

and Rule 1(d) of Appendix C of the Local Court Rules of the United States District Court for the

Western District of Texas.

                               PROCEDURAL BACKGROUND

     Defendant pled guilty to possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 924(g)(1) and 924(a)(2). On February 18, 2015, Defendant was sentenced to 18 months’

imprisonment, followed by three years of supervised release. Defendant’s supervision began on

November 21, 2019.

     On March 23, 2021, the Probation Office filed a Petition for Warrant or Summons for

Offender Under Supervision (the “Petition”). Dkt. 51. The Probation Office alleged that

Defendant violated conditions of release and sought a show-cause hearing as to why Defendant’s




                                                1
              Case 1:14-cr-00283-LY Document 66 Filed 04/07/21 Page 2 of 5




supervised release should not be revoked. A warrant was issued for Defendant’s arrest.

Defendant was arrested the same day and ordered temporarily detained at his initial appearance.

   In the Petition, the Probation Officer alleges that Defendant violated the following conditions

of release:

                 Violation of Standard Condition No. 7: “The defendant shall
                 refrain from excessive use of alcohol and shall not purchase,
                 possess, use, distribute, or administer any controlled substance or
                 any paraphernalia related to any controlled substance, except as
                 prescribed by a physician.”
                 Violation of Special Condition: “The defendant shall take all
                 mental health medications that are prescribed by the treating
                 physician.”

The Petition alleges that Defendant submitted to a random drug test on March 15, 2021, which

returned positive for methamphetamine on March 23, 2021. The Petition further alleges that

Defendant admitted on March 15, 2021, that he ceased taking his mental health medications on

or about March 10, 2021, against the physician’s direction.

   Defendant waived his right to a preliminary revocation hearing. Dkt. 62. On April 7, 2021,

pursuant to 28 U.S.C. Section 636(a) and 18 U.S.C. § 3401(i), the undersigned conducted a final

revocation hearing at which Defendant, his attorney, and an attorney for the United States

Government appeared. In the interests of justice, the hearing was conducted by video

teleconference due to the exigent circumstances created by the COVID-19 pandemic. Both

parties consented to proceed by video teleconference, and Defendant, his attorney, the attorney

for the Government, and Defendant’s Probation Officer were present throughout the hearing. The

Magistrate Judge finds that the video teleconference was sufficient to assess the voluntariness of

the proceeding, Defendant’s credibility, and his understanding. Defendant consented to proceed

before a United States Magistrate Judge and pled “True” to the alleged violations.

                                                 2
             Case 1:14-cr-00283-LY Document 66 Filed 04/07/21 Page 3 of 5




                                  FINDINGS OF THE COURT

1.      Defendant voluntarily gave consent to proceed before a United States Magistrate Judge.

2.      Defendant had both a factual and rational understanding of the proceedings against him.

3.      Defendant did not suffer from any physical or mental impairment that would affect his
        ability to fully understand the charges against him.

4.      Defendant was sane and mentally competent at the time of these proceedings.

5.      Defendant was sane and mentally competent to assist his attorney in the preparation and
        conduct of his defense.

6.      The Court finds that Defendant violated Standard Condition No. 7 and the Special
        Condition of his term of supervised release to take all prescribed mental health
        medications, as alleged in the Petition, and that there is a factual basis in support of those
        findings.

                                   FACTORS CONSIDERED

     The Court has considered the factors set out in Title 18, United States Code § 3583(e), which

makes reference to most of the factors set out in Title 18, United States Code § 3553(a),

specifically:1

        a.       the nature and circumstances of the offense, § 3553 (a)(1);
        b.       the history and characteristics of Defendant, (a)(1);
        c.       the need to afford adequate deterrence to criminal conduct, (a)(2)(B);
        d.       the need to protect the public, (a)(2)(C);
        e.       the need to provide Defendant with needed educational or vocational training,
                 medical care, or other correctional treatment in the most effective manner,
                 (a)(2)(D);
        f.       the kinds of sentence and the sentencing range recommended by the United States
                 Sentencing Guidelines, policy statements and corresponding analysis, (a)(4) and
                 (a)(5);
        g.       the need to avoid unwarranted sentence disparities among defendants with similar
                 records who have been found responsible for similar conduct, (a)(6); and
        h.       the need to provide restitution to any victims of the offense, (a)(7).




1The factors in § 3553(a)(2)(A), namely, the seriousness of offense, respect for the law, and just
punishment, were not considered by the Court.

                                                  3
           Case 1:14-cr-00283-LY Document 66 Filed 04/07/21 Page 4 of 5




                                    RECOMMENDATIONS

   The Magistrate Court has carefully considered all of the arguments of counsel and the

evidence presented by the parties and has taken judicial notice of the pre-sentence report, as well

as the Petition, Adjustment Summary, and Violation Conduct Computation prepared by the

Probation Office. The undersigned also has taken into account the policy statements in Chapter

Seven of the Sentencing Guidelines.

   The Magistrate Court finds the following factors particularly compelling in this case:

Defendant’s history and characteristics, the need to afford adequate deterrence to criminal

conduct, and the need to provide Defendant with medical care in the most effective manner.

Defendant has struggled with mental health and substance abuse issues. An additional term of

imprisonment and supervision offers the opportunity for Defendant to continue receiving

medical care and to protect the public by deterring further criminal conduct.

   For these reasons, the Magistrate Court recommends that Defendant’s term of supervised

release be REVOKED. The Magistrate Court further recommends that the District Court

sentence Defendant to four months imprisonment, with credit for time served, and impose a

term of supervised release of six months to include inpatient substance abuse treatment and

otherwise subject to all existing conditions of release.

                                           WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being

made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to

file written objections to the proposed findings and recommendations contained in this Report

                                                  4
          Case 1:14-cr-00283-LY Document 66 Filed 04/07/21 Page 5 of 5




within fourteen (14) days after the party is served with a copy of the Report shall bar that party

from de novo review by the District Court of the proposed findings and recommendations in the

Report and, except on grounds of plain error, shall bar the party from appellate review of

unobjected-to proposed factual findings and legal conclusions accepted by the District Court. See

28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on April 7, 2021.


                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                5
